Citation Nr: 0309413	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for post-operative left 
nephrectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from June 1955 to July 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by which 
the RO confirmed and continued a 30 percent rating for 
postoperative left nephrectomy.  

By letter dated in March 2003, the Board notified the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 and the implementing regulations.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Thereafter, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), held 
that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  
Consequently, a remand to the RO to cure the procedural 
defect is required.  

The RO has rated the veteran's postoperative left nephrectomy 
as 30 percent disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7500 (2002).  Thereunder, removal of one kidney is rated 
as 30 percent disabling.  If there is nephritis, infection, 
or pathology of the other kidney, the condition is to be 
rated as renal dysfunction.  38 C.F.R. § 4.115b.  Renal 
dysfunction is noncompensably disabling when it is manifested 
by albumin and casts with history of acute nephritis, or when 
there is hypertension that is noncompensably disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  A 30 percent 
rating is warranted when there is albumin constant or 
recurring with hyaline and granular casts or red blood cells, 
transient or slight edema or hypertension at least 10 percent 
disabling under 


Diagnostic Code 7101.  A 60 percent rating is warranted when 
there is constant albuminuria with some edema, or definite 
decrease in kidney function, or hypertension at least 40 
percent disabling under Diagnostic Code 7101.  38 C.F.R. 
§ 4.115a Code 7101 (2002).

The latest compensation and benefits examination included in 
the claims file is dated more than four years ago (December 
1998).  In the report of that examination, the examiner 
diagnosed acquired absence of the left kidney; chronic left 
flank pain due to adhesions due to past episodes of what 
sounded like retroperitoneal hemorrhaging which had been very 
stable over the last six years and would not be expected to 
cause any further bleeding at this point; and chronic right 
flank pain also related to sequelae of previous problems, 
namely possible sequelae of the left-sided abdominal problems 
as well as sequelae of what sounds like severe pyelonephritis 
involving the right kidney when the right flank pain began.  
The pain was significant and unremitting and had gradually 
worsened.  There was no evidence of right renal failure and 
the right kidney function appeared to be normal.  Given the 
date of the examination, and considering the diagnosis that 
the right flank pain may be related to the sequelae of the 
left-sided abdominal problems, as well as what sounds like 
severe pyelonephritis at onset, the Board finds that another 
VA examination is necessary to resolve the veteran's claim.  
This is especially so given the instruction of Diagnostic 
Code 7500 to rate based on renal dysfunction if pathology of 
the right kidney is shown.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures 


codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claims and what portion of the 
evidence, if any, the veteran is to 
submit and which portion VA will obtain.  
In the case of information or evidence 
that the claimant is notified is to be 
provided by the claimant, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 
2002). 

3.  The veteran should be afforded a VA 
examination by a qualified examiner to 
re-evaluate the severity of his post-
operative left nephrectomy.  The examiner 
should be provided a copy of the claims 
file and should review the claims file, 
paying particular attention to the 
previous VA examination from December 
1998.  In evaluating the severity of the 
disability, the examiner should refer to 
Diagnostic Code 7500 for guidance.  
Specifically, the examiner should 
determine whether there is any nephritis, 
infection, or pathology of the right 
kidney.  If the examiner finds that there 
is nephritis, infection, or pathology of 
the right kidney, then the examiner 
should-using the criteria used to rate 
renal 


dysfunction under 38 C.F.R. § 4.115a as 
guidance-determine whether the veteran 
has constant albuminuria with some edema 
or definite decrease in kidney function; 
or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  
The examiner should also address the 
criteria for an 80 percent rating and 100 
percent rating.  38 C.F.R. § 4.115a.  Any 
tests or studies deemed necessary by the 
examiner should be accomplished.  

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
providing information or evidence as set forth in 38 U.S.C.A. 
§ 5103(b) has expired, the claims folder should be returned 
to this Board for further appellate review.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

